The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 September 20, 2007 Angela McHale United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 4561 100 F Street, N.E. Washington, D.C. 20549 Phone: (202) 551-3402 Fax: (202) 772-9210 Re: BioStem, Inc. Preliminary Proxy Statement on Schedule 14C Registration No. 000-49933 Filed on September 7, 2007 Dear Angela, In response to your comment letter dated September 18, 2007, BioStem, Inc. (the “Company”) has the following response: 1. Please revise your information statement to include the disclosure required by Item 6 of Schedule 14A. RESPONSE: We have included the disclosures required by Item 6 of Schedule 14A in the amended filing as far as such disclosures are relevant to the Company’s current Schedule 14C filing as you have requested. Yours very truly, /s/ John S. Gillies John S. Gillies Associate
